 



Exhibit 10.2
EXECUTION COPY
FIRST AMENDMENT TO CREDIT AGREEMENT
     FIRST AMENDMENT dated as of August 5, 2005 (this “First Amendment”), to the
Credit Agreement dated as of December 23, 2003, as amended and restated as of
December 24, 2004 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among NRG ENERGY, INC., a
Delaware corporation (the “Company”), NRG POWER MARKETING INC., a Delaware
corporation (together with the Company, the “Borrowers”), the LENDERS from time
to time party thereto, CREDIT SUISSE FIRST BOSTON, acting through its Cayman
Islands Branch, and GOLDMAN SACHS CREDIT PARTNERS L.P., as joint lead book
runners, joint lead arrangers and co-documentation agents, CREDIT SUISSE FIRST
BOSTON, acting through its Cayman Islands Branch, as administrative agent (in
such capacity and together with its successors, the “Administrative Agent”) and
as collateral agent, and GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication
agent.
     WHEREAS, the Borrowers and the Administrative Agent, among others, are
parties to the Credit Agreement;
     WHEREAS, the Borrowers have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as set forth in this First Amendment;
and
     WHEREAS, the Lenders whose signatures appear below, constituting at least
the Required Lenders, are willing to amend the Credit Agreement on the terms and
subject to the conditions set forth herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
     2. Amendment of Section 1.01 (Defined Terms). Section 1.01 of the Credit
Agreement is hereby amended by adding the following defined terms in the proper
alphabetical order:
     “First Amendment” shall mean the First Amendment dated as of August 5, 2005
to this Agreement.
     “First Amendment Effective Date” shall mean the date on which the First
Amendment becomes effective.
     3. Amendment of Section 3.23 (Energy Regulation). Section 3.23(c) of the
Credit Agreement is hereby amended by adding after the first appearance of the
word “Subsidiaries” the following clause: “(other than Subsidiaries regulated as
steam utilities or chilled water providers)”.

 



--------------------------------------------------------------------------------



 



     4. Amendment of Section 6.05 (Restricted Payments; Restrictive Agreements).
     (i) Section 6.05(a) of the Credit Agreement is hereby amended by deleting
the words “and (x)” in the first parenthetical in clause (C) of such Section and
substituting therefor “, (x) and (xii)”.
     (ii) Section 6.05(b) of the Credit Agreement is hereby amended by
(a) deleting (i) the word “and” at the end of clause (x) and (ii) the period at
the end of clause (xi) of such Section and (b) adding the following clause at
the end of paragraph (b) of such Section:
     “and (xii) the repurchase or redemption from and after the First Amendment
Effective Date of Senior Notes in an aggregate principal amount (excluding
prepayment or redemption premiums and accrued interest) not to exceed
$228,750,000 with the proceeds of the issuance or sale of Equity Interests of
the Company (other than Disqualified Stock) (it being understood, for the
avoidance of doubt, that the proviso in Section 6.05(b)(ii) shall not apply to
the net cash proceeds of the issuance or sale of Equity Interests described in
this clause (xii)).”
     5. Representations and Warranties. In order to induce the other parties
hereto to enter into this First Amendment, each of the Borrowers represents and
warrants to each other party hereto that, as of the First Amendment Effective
Date (as defined below):
     (a) this First Amendment has been duly authorized, executed and delivered
by each of the Borrowers and this First Amendment and the Credit Agreement, as
amended hereby, constitutes each of the Borrower’s legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
     (b) the representations and warranties set forth in each Loan Documents
are, after giving effect to this First Amendment, true and correct in all
material respects on and as of the First Amendment Effective Date with the same
effect as though made on and as of the First Amendment Effective Date, except to
the extent such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date, provided that the references
to the Credit Agreement in such representations and warranties shall be deemed
to refer to the Credit Agreement as amended pursuant to this First Amendment;
and
     (c) no Event of Default or Default has occurred and is continuing.
     6. Conditions to Effectiveness of this First Amendment. This First
Amendment shall become effective on the date (the “First Amendment Effective
Date”) on which:
     (a) The Administrative Agent shall have received duly executed and
delivered counterparts of this First Amendment that, when taken together, bear
the signatures of each of the Borrowers and the Required Lenders.

2



--------------------------------------------------------------------------------



 



     (b) The Company shall have paid to the Administrative Agent all outstanding
fees, costs and expenses owing to the Administrative Agent as of such date.
     7. Continuing Effect; No Other Amendments. Except as expressly set forth in
this First Amendment, all of the terms and provisions of the Credit Agreement
are and shall remain in full force and effect and the Borrowers shall continue
to be bound by all of such terms and provisions. The amendments provided for
herein are limited to the specific provisions of the Credit Agreement specified
herein and shall not constitute an amendment of, or an indication of the
Administrative Agent’s or the Lenders’ willingness to amend or waive, any other
provisions of the Credit Agreement or the same provisions for any other date or
purpose. This First Amendment shall constitute a Loan Document.
     8. Expenses; Indemnification. The Borrowers jointly and severally agree to
pay and reimburse the Administrative Agent for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation and execution and
delivery of this First Amendment, and any other documents prepared in connection
herewith, and the transactions contemplated hereby, including, without
limitation, reasonable fees, disbursements and other charges of counsel to the
Administrative Agent and the customary charges of IntraLinks, Syndrak or any
other third-party internet workspace utilized in connection with this First
Amendment. Without limiting the foregoing, the Borrowers also hereby acknowledge
that the provisions of Section 9.05 of the Credit Agreement (including, without
limitation, the indemnification provisions of clause (b) thereof) shall apply in
connection with this First Amendment.
     9. Counterparts. This First Amendment may be executed by one or more of the
parties to this First Amendment on any number of separate counterparts and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this First Amendment
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this First Amendment signed by all
the parties shall be lodged with the Company and the Administrative Agent. The
execution and delivery of this First Amendment by the Borrowers, the Lenders
party hereto and the Administrative Agent shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans.
     10. Effect of Amendment. On the First Amendment Effective Date, the Credit
Agreement shall be amended as provided herein. The parties hereto acknowledge
and agree that (a) this First Amendment and any other Loan Documents executed
and delivered in connection herewith do not constitute a novation, or
termination of the “Secured Obligations” (as defined in the Credit Agreement)
under the Credit Agreement as in effect prior to the First Amendment Effective
Date; (b) such “Secured Obligations” are in all respects continuing (as amended
hereby) with only the terms thereof being modified to the extent provided in
this First Amendment; and (c) the Liens and security interests as granted under
the Security Documents securing payment of such “Secured Obligations” are in all
respects continuing and in full force and effect and secure the payment of the
“Secured Obligations”.
     11. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE

3



--------------------------------------------------------------------------------



 



GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

            NRG ENERGY, INC.
      By:   /s/ GEORGE P. SCHAEFER         Name:   George P. Schaefer       
Title:   VP and Treasurer        NRG POWER MARKETING INC.
      By:   GEORGE P. SCHAEFER         Name:   George P. Schaefer       
Title:   VP and Treasurer        CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse First Boston,
acting through its Cayman Islands Branch),
as Administrative Agent,
      By:   /s/ JAMES MORAN         Name:   James Moran        Title:   Managing
Director              By:   /s/ GREGORY S. RICHARDS         Name:   Gregory S.
Richards        Title:   Associate     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT DATED AS OF AUGUST 5, 2005, TO
THE NRG ENERGY, INC. AND NRG POWER MARKETING INC.
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF DECEMBER 24, 2004
To Approve the First Amendment:
Name of Institution:

         
By:
       
 
 
 
    Name:     Title:    

6